Case 8:18-cv-02535-SCB-TGW Document 32 Filed 08/26/19 Page 1 of 2 PageID 85




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                        Civil Case Number: 8:18-cv-02535-SCB-TGW

                                                    :
 Donald Parent Jr.,                                 :
                                                    :
                                                    :
                        Plaintiff,                  :
         v.                                         :
                                                    :
 Capital One Bank (USA) N.A.,                       :
                                                    :
                                                    :
                        Defendant.                  :


                                     NOTICE OF SETTLEMENT

        NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a stipulation of dismissal with prejudice within 60

days.

Dated: August 26, 2019


                                       /s/ Janelle A. Weber

                                       Janelle A. Weber, Esq.
                                       Florida Bar No. 017630
                                       Law Office of Janelle A. Weber, P.A.
                                       1520 W. Cleveland St., Ste. A
                                       Tampa, FL 33606
                                       Telephone: (813) 982-3663
                                       Facsimile: (813) 982-3810
                                       E-mail: jweber@janelleweberlaw.com
                                       Attorney for Plaintiff
Case 8:18-cv-02535-SCB-TGW Document 32 Filed 08/26/19 Page 2 of 2 PageID 86




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, a true and correct copy of the foregoing was
served electronically by the U.S. District Court for the Middle District of Florida Electronic
Document Filing System (ECF), which will send notice to all counsel of record.


                                           By: /s/ Janelle A. Weber_________
                                               Janelle A. Weber, Esq.




                                              2
